Winslow, C. J.
In this case we are satisfied that a ver-' diet for the defendant should have been directed. The undisputed facts conclusively prove suicide. They need not he restated here. The proofs of death, which stated that the deceased died by his own hand, were unexplained, and made a prima facie case of suicide. Voelkel v. Supreme Tent K. M. W. 116 Wis. 202, 92 N. W. 1104. Not only was there nothing to rebut the prima facie case thus made, but there was much to strengthen it. There was no disorder in the death room, no evidence of struggle, no robbery, no indication of any kind pointing to death by violence or accident, while every fact is consistent'with and points to suicide.
The sealed letter in his pocket addressed to his wife, who was but a few blocks away and living with him as his wife, taken in connection with the fact that she would not permit its contents to be disclosed, may well be regarded as strongly confirmatory of the fact of suicide. ' Under the circumstances presented by the evidence, not only is the presumption against suicide completely overthrown, but the fact of suicide seems to us to be established to a reasonable certainty. Hart v. Fraternal Alliance, 108 Wis. 490, 84 N. W. 851; Voelkel v. Supreme Tent K. M. W., supra.
By the Court. — Judgment reversed, and action remanded with directions to dismiss the complaint.